Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claims 1, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (US 2015/0083299 A1) in view of Tanaka (JP2002/301915) and Horiuchi (US 2013/0248072 A1).
Yukawa depicts the carcass layer including a body portion extending from the tread portion through each of the sidewall portions to each of the bead portions, and a folded back portion folded at each of the bead portions and curved along a periphery of the bead core, and extending toward each of the sidewall portions while contacting the body portion from an outer end potion of the bead core in the tire radial direction in figures 1-6. 
Additionally, Yukawa depicts the rubber present in the closed region in figure 5 as H2 and W2 and states the distance W2 and H2 are preferred to be 7 mm or less [0065] in order to avoid damage and peeling of turn-up portion. Less than 7 mm falls into applicant’s claimed range of a ratio of a total area of rubber present in a closed region to an area of the closed region formed by the body portion and the folded back portion of the carcass layer is from 0.1% to 15%. MPEP 2144.05 states overlapping ranges are a prima facie evidence of obviousness. Furthermore, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 states: where the general conditions of a claim are disclosed in the prior art, it is not inventive 
Although Yukawa doesn’t divulge into the structure of the bead core, one ordinary skilled in the art would look to bead core art to determine the optimal structure of the bead cord. Analogous bead core art, Tanaka, depicts bead core layers with at least five layers and satisfies the W1> W2 and W2 < 0.5 X WO limitation (figures 2-3) [0027]. Tanaka further discloses a bead core structure of (5+5+4+3+2+1) (figure 3 [0025-0029]) for the benefit of maintaining tensile strength and weight, which reads on Applicant’s claim limitation: a plurality of layers decreasing one by one, successively, from the layer including the greatest number of rows to the layer located at the outermost side in the tire radial. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a number of rows in the plurality of layers decrease by one, successively, from the layer including the greatest number of rows to the layer located at the outermost side in the tire radial direction as taught by Tanaka, into the tire taught by Yukawa in order to balance tensile strength and weight. 
Yukawa further discloses a bead filler layer [0005] but does not explicitly discuss the structure of the bead filler layer. One ordinary skilled in the art would look to conventional tire art to determine the conventional structure of the bead filler layer and look to analogous art, Horiuchi.  Horiuchi depicts a filler layer similar to applicant in figures 1- 2 Since Yukawa has the apex on the outside of the carcass turnup and a negligible closed area size, Horiuchi apex/sidewall inserts are analogous to Yukawa’s structure. Therefore, one ordinary skill in the art would modify the structure of Yukawa to include Horiuchi’s teaching to configure the size and hardness accordingly to enhance the performance of the run flat tire [0035].  
Horiuchi further discloses the cross sectional areas of VB of the bead filler and a cross sectional area VR of the side reinforcement layer is not less than 0.4 and not more than 0.6 [0021]. The hardness of the bead filler, HsB is not less than 65 and not more than 80 and the hardness Hsg of the side reinforcing layer is not less than 75 and not more than 85 [abstract]. Rearranging the two relationship in the form specified by applicant, a relationship of 0.328 < (S2 X H2) / (S1 X H1) <.638 is yielded. This overlaps with applicant claimed range. MPEP 2144.04 states overlapping range is a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Horiuchi since when the cross-sectional area ratio VB/VR is less than 0.4, the bead filler becomes relatively small, and the riding comfort when regular traveling is reduced. Conversely, when the cross-sectional area ratio VB/VR is greater than 0.6, the side reinforcing layer 9 becomes relatively small, so it is not possible to obtain sufficient run-flat durability.  Also, when the hardness HsB at 20° C. of the rubber composition of the bead filler 6 is less than 65, the tire durability becomes poor. Conversely, when the hardness HsB is greater than 80, the rigidity of the side wall portion becomes too high, so the riding comfort when regular traveling is reduced. On the other hand, when the hardness HsR at 20° C. of the rubber composition of the side reinforcing layer 9 is less than 75, the reinforcing effect of the side reinforcing layer 9 is not sufficiently obtained, and the run-flat durability is reduced. Conversely, when the hardness HsR is greater than 85, the rigidity of the side wall portion becomes too high, so the riding comfort when regular traveling is reduced” [0028-0029]. 
Regarding claim 2, Horiuchi depicts the end of the folded back portion of the carcass layer is in contact with the filler layer. 
Regarding claim 4, Yukawa depicts a trefoil shape in figure 7. 
Regarding claim 8, Yukawa depicts the length L1 along the carcass layer of a region where the side reinforcing layer and the filler layer are overlapped in a state where the carcass layer is interposed . 
Claims 3 and 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (US 2015/0083299 A1) in view of Tanaka (JP2002/301915) and Horiuchi (US 2013/0248072 A1), and of Maruyama (US 8146633 B2). 
Regarding claims 3 and 9, Although Giraud is silent to the relationship between the rim width and a tire inner surface maximum, analogous art, Maruyam delineates a rim width (WA) and a tire inner surface maximum (WB), having a relationship that satisfies 108%≦WB/WA≦115%. Maruyam relationship overlaps with applicant’s claimed range. MPEP 2144.05 states overlapping ranges are a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the relationship, 108%≦WB/WA≦115%, since groove cracking resistance may be degraded when WB/WA<108[%] is satisfied, and the rim-cushion cracking may be easily caused when 115[%]</WB/WA is satisfied (column 6, lines 50-55). 
Regarding claim 10, Yukawa et al depicts a trefoil shape in figures 4-7. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable Yukawa (US 2015/0083299 A1) in view of Tanaka (JP2002/301915) and Horiuchi (US 2013/0248072 A1). and Yamamoto (JP 1189018).
Yukawa is silent to the angle of corner portion of the bead. However, analogous bead art, Yamamoto, discloses “therefore, in the present invention, as described above, the inner angle β at the 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable Yukawa (US 2015/0083299 A1) in view of Tanaka (JP2002/301915) and Horiuchi (US 2013/0248072 A1).and Yamauchi et al (US 4,261,405).
Although Yukawa is silent to the thicknesses of the sidewall portion, analogous art, Yamauchi, depicts a tire similar to the applicant and discloses the total thickness of the reinforcing body and sidewall portion being substantially equal (column 1, lines 65+). Therefore, Yamauchi is teaching the total thickness T1 in a tire axial direction of the sidewall portion located at a tire maximum width and a minimum value T2 of a total thickness in the tire axial direction of the sidewall portion is T2/T1 =1.0. This overlaps with applicant’s claimed range of 0.7<T2/T1<1.1. It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the T2/T1 =1.0 since it improves the run flat characteristics (column 1 lines 45-50). Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (US 2015/0083299 A1) in view of Tanaka (JP2002/301915) and Horiuchi (US 2013/0248072 A1)., and further in view of Maruyama (US 8146633 B2) and of Yamamoto (JP 1189018)
Yukawa is silent to the angle of corner portion of the bead. However, analogous bead art, Yamamoto, discloses “therefore, in the present invention, as described above, the inner angle β at the apex B is changed to the inner angle at the apex A in order to increase the rigidity of the region inside the tire sandwiching the center line L in FIG. By increasing the ratio in comparison with α, a structure that gives the required rigidity to the bead core while avoiding the disadvantages due to the increase in the cross-sectional area of the bead core has been realized. Here, the internal angle β at the apex B is preferably 130 ° or more. That is, by setting the inner angle β to 130 ° or more, the contact with the carcass ply around the bead shifts from the point contact to the surface contact, so that fretting can be suppressed. On the other hand, the upper limit of the inner angle β is not particularly required and can be up to 180 °” [0012-0013]. Yamamoto’s range overlaps with applicant’s range. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an internal angle greater than 90 ° in order to suppress fretting [0013]. 
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable Yukawa (US 2015/0083299 A1) in view of Tanaka (JP2002/301915) and Horiuchi (US 2013/0248072 A1). and further in view of Maruyama (US 8146633 B2) and of Yamamoto (JP 1189018) and Yamauchi et al (US 4,261,405).
Although Yukawa is silent to the thicknesses of the sidewall portion, analogous art, Yamauchi, depicts a tire similar to the applicant and discloses the total thickness of the reinforcing body and sidewall portion being substantially equal (column 1, lines 65+). Therefore, Yamauchi is teaching the <T2/T1<1.1. It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the T2/T1 =1.0 since it improves the run flat characteristics (column 1 lines 45-50). Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. 
Regarding claim 14, Yukawa depicts the length L1 along the carcass layer of a region where the side reinforcing layer and the filler layer are overlapped in a state where the carcass layer is interposed between the side reinforcing layer and the filler layer (see figure 2), and a length L2 along the carcass layer of a region where the body portion and the folded back portion of the carcass layer (see figure 2). It is evident from figure 2 Yukawa’s L1/L2 is less than 5 but greater than 1. This falls into applicant’s claimed range. MPEP 2144.05 states overlapping ranges are a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed range to include L1/L2 as less than 5 but greater than 1 since it is conventionally known in the art as depicted in Yukawa’s figure 2.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (US 2015/0083299 A1) in view of Kuniyuki (JP2012162204) and Horiuchi (US 2013/0248072 A1).
Regarding claim 15, Yukawa depicts the carcass layer including a body portion extending from the tread portion through each of the sidewall portions to each of the bead portions, and a folded back portion folded at each of the bead portions and curved along a periphery of the bead core, and 
Yukawa depicts the rubber present in the closed region in figure 5 as H2 and W2 and states the distance W2 and H2 are preferred to be 7 mm or less [0065] in order to avoid damage and peeling of turn‐up portion. Less than 7 mm falls into applicant’s claimed range of a ratio of a total area of rubber present in a closed region to an area of the closed region formed by the body portion and the folded back portion of the carcass layer is from 0.1% to 15%. MPEP 2144.05 states overlapping ranges are a prima facie evidence of obviousness. Furthermore, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 states: where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.
 Although Yukawa doesn’t divulge into the structure of the bead core, one ordinary skilled in the art would look to bead core art to determine the optimal structure of the bead cord. Analogous bead core art, Kuniyuki, depicts bead core layers with at least five layers and satisfies the W1> W2 and W2 < 0.5 X WO limitation  and an overall shape of the bead core is symmetrical with respect to the center position of the bead core in the tire lateral direction (figure 2 and pg. 4 paragraph 1). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated bead core with five layers with an overall symmetric shape in order to improve uniformity of the tire (pg. 2 paragraph 8). 
Yukawa further discloses a bead filler layer [0005] but does not explicitly discuss the structure of the bead filler layer. One ordinary skilled in the art would look to conventional tire art to determine the conventional structure of the bead filler layer and look to analogous art, Horiuchi. Horiuchi depicts a filler layer similar to applicant in figures 1‐ 2. Since Yukawa has the apex on the outside of the carcass 
Horiuchi further discloses the cross sectional areas of VB of the bead filler and a cross sectional area VR of the side reinforcement layer is not less than 0.4 and not more than 0.6 [0021]. The hardness of the bead filler, HsB is not less than 65 and not more than 80 and the hardness Hsg of the side reinforcing layer is not less than 75 and not more than 85 [abstract]. Rearranging the two relationship in the form specified by applicant, a relationship of 0.328 < (S2X H2) / (S1 X H1) <.638 is yielded. This overlaps with applicant claimed range. MPEP 2144.04 states overlapping range is a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Horiuchi since when the cross‐sectional area ratio VB/VR is less than 0.4, the bead filler becomes relatively small, and the riding comfort when regular traveling is reduced. Conversely, when the cross‐sectional area ratio VB/VR is greater than 0.6, the side reinforcing layer 9 becomes relatively small, so it is not possible to obtain sufficient run‐flat durability. Also, when the hardness HsB at 20° C. of the rubber composition of the bead filler 6 is less than 65, the tire durability becomes poor. Conversely, when the hardness HsB is greater than 80, the rigidity of the side wall portion becomes too high, so the riding comfort when regular traveling is reduced. On the other hand, when the hardness HsR 
Regarding claim 16, Yukawa depicts the carcass layer including a body portion extending from the tread portion through each of the sidewall portions to each of the bead portions, and a folded back portion folded at each of the bead portions and curved along a periphery of the bead core, and extending toward each of the sidewall portions while contacting the body portion from an outer end potion of the bead core in the tire radial direction in figures 1‐6.
Additionally, Yukawa depicts the rubber present in the closed region in figure 5 as H2 and W2 and states the distance W2 and H2 are preferred to be 7 mm or less [0065] in order to avoid damage and peeling of turn‐up portion. Less than 7 mm falls into applicant’s claimed range of a ratio of a total area of rubber present in a closed region to an area of the closed region formed by the body portion and the folded back portion of the carcass layer is from 0.1% to 15%. MPEP 2144.05 states overlapping ranges are a prima facie evidence of obviousness. Furthermore, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 states: where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.
Although Yukawa doesn’t divulge into the structure of the bead core, one ordinary skilled in the art would look to bead core art to determine the optimal structure of the bead cord. Analogous bead core art, Kuniyuki, depicts bead core layers with at least five layers and satisfies the W1> W2 and W2 < 0.5 X WO limitation and the layer of the plurality of layers which includes the greatest number of rows is located inward in the tire radial direction of the center positon of the bead core in the tire radial direction, the another of the plurality of layers which is located at the outermost side in the tire radial direction is centered over the layer with the greatest number of rows (figure 2 and pg. 4 paragraph 1). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated bead core with five layer which includes the greatest 
Yukawa further discloses a bead filler layer [0005] but does not explicitly discuss the structure of the bead filler layer. One ordinary skilled in the art would look to conventional tire art to determine the conventional structure of the bead filler layer and look to analogous art, Horiuchi. Horiuchi depicts a filler layer similar to applicant in figures 1‐ 2. Since Yukawa has the apex on the outside of the carcass turnup and a negligible closed area size, Horiuchi apex/sidewall inserts are analogous to Yukawa’s structure. Therefore, one ordinary skill in the art would modify the structure of Yukawa to include Horiuchi’s teaching to configure the size and hardness accordingly to enhance the performance of the run flat tire [0035].
Horiuchi further discloses the cross sectional areas of VB of the bead filler and a cross sectional area VR of the side reinforcement layer is not less than 0.4 and not more than 0.6 [0021]. The hardness of the bead filler, HsB is not less than 65 and not more than 80 and the hardness Hsg of the side reinforcing layer is not less than 75 and not more than 85 [abstract]. Rearranging the two relationship in the form specified by applicant, a relationship of 0.328 < (S2X H2) / (S1 X H1) <.638 is yielded. This overlaps with applicant claimed range. MPEP 2144.04 states overlapping range is a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Horiuchi since when the cross‐sectional area ratio VB/VR is less than 0.4, the bead filler becomes relatively small, and the riding comfort when regular traveling is reduced. Conversely, when the cross‐sectional area ratio VB/VR is greater than 0.6, the side reinforcing layer 9 becomes relatively small, so it is not possible to obtain sufficient run‐flat durability. Also, when the hardness HsB at 20° C. of the rubber composition of the bead filler 6 is less B is greater than 80, the rigidity of the side wall portion becomes too high, so the riding comfort when regular traveling is reduced. On the other hand, when the hardness HsR at 20° C. of the rubber composition of the side reinforcing layer 9 is less than 75, the reinforcing effect of the side reinforcing layer 9 is not sufficiently obtained, and the run‐flat durability is reduced. Conversely, when the hardness HsR is greater than 85, the rigidity of the side wall portion becomes too high, so the riding comfort when regular traveling is reduced” [0028‐0029].
Allowable Subject Matter
Claims 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20130146201 (Fig. 5) and US 20030106627 (Fig. 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749